     Kyle R. Bevan, SBN 294877
 1   FERGUSON, PRAET & SHERMAN
     A Professional Corporation
 2   1631 East 18th Street
     Santa Ana, California 92705
 3   (714) 953-5300
 4   (714) 953-1143 Fax
     email: KBevan@law4cops.com
 5
     Attorney for Defendants
 6
     The Sehat Law Firm, P.L.C.
 7   Cameron Sehat, Esq. SBN 256535
     18881 Von Karman Ave # 850
 8   Irvine, CA 92612
     (949) 825-5200
 9   (949) 313-5001 Fax
     Email: Cameron@sehatlaw.com
10
     Attorney for Plaintiff
11
12
13                             UNITED STATES DISTRICT COURT

14                         EASTERN DISTRICT OF CALIFORNIA

15
16   RICHARD WILLIAM KOLLIN,                     CASE NO. 1:18-cv-000617-LJO-JLT
17                Plaintiff,
18         v.
                                                 STIPULATED PROTECTIVE
19   THE CITY OF TEHACHAPI, et al.               ORDER
                                                 (Doc. 52)
20                Defendants.
21
22
23
24
25   1.    A.     PURPOSES AND LIMITATIONS
26         Discovery in this action is likely to involve production of confidential,
27   proprietary or private information for which special protection from public disclosure
28   and from use for any purpose other than prosecuting this litigation may be warranted.

                                                1
 1   Accordingly, the parties hereby stipulate to and petition the Court to enter the following
 2   Stipulated Protective Order. The parties acknowledge that this Order does not confer
 3   blanket protections on all disclosures or responses to discovery and that the protection
 4   it affords from public disclosure and use extends only to the limited information or
 5   items that are entitled to confidential treatment under the applicable legal principles.
 6   The parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated
 7   Protective Order does not entitle them to file confidential information under seal;
 8   Civil Local Rule 141 79-5 sets forth        the procedures that must be followed and the
 9   standards that will be applied when a party seeks permission from the court to file
10   material under seal.
11         B.     STATEMENT OF GOOD CAUSE
12         This action arises from allegations of law enforcement misconduct and the
13   violation of Plaintiff’s constitutional rights. This action involves the City of Tehachapi
14   and members of the Tehachapi Police Department.
15         Plaintiff is seeking materials and information that Defendant City of Tehachapi
16   (the “City”) maintains as confidential, such as personnel files of the police officers
17   involved in this incident, Internal Affairs materials and information, audio/video
18   recordings, and other administrative materials and information currently in the
19   possession of the City and which the City believes need special protection from public
20   disclosure and from use for any purpose other than prosecuting this litigation. Plaintiff
21   is also seeking official information contained in the personnel files of the police officers
22   involved in the subject incident, which the City maintains as strictly confidential and
23   which the City believes need special protection from public disclosure and from use
24   for any purpose other than prosecuting this litigation.
25         Defendants seek medical and mental health records of Plaintiff, military service
26   records, and proof of damages.
27         Such confidential and proprietary materials and information consist of
28   information otherwise generally unavailable to the public, or which may be privileged

                                                   2
 1   or otherwise protected from disclosure under state or federal statutes, court rules, case
 2   decisions, or common law.         Absent     a    protective    order     delineating    the
 3   responsibilities of nondisclosure on the part of the parties hereto, there is a specific risk
 4   of unnecessary and undue disclosure by one or more of the many attorneys, secretaries,
 5   law clerks, paralegals and expert witnesses involved in this case.
 6         Accordingly, to expedite the flow of information, to facilitate the prompt
 7   resolution of disputes over confidentiality of discovery materials, to adequately protect
 8   information the parties are entitled to keep confidential, to ensure that the parties are
 9   permitted reasonable necessary uses of such material in preparation for and in the
10   conduct of trial, to address their handling at the end of the litigation, and serve the ends
11   of justice, a protective order for such information is justified in this matter. It is the
12   intent of the parties that information will not be designated as confidential for tactical
13   reasons and that nothing be so designated without a good faith belief that it has been
14   maintained in a confidential, non-public manner, and there is good cause why it should
15   not be part of the public record of this case.
16
17   2.    DEFINITIONS
18         2.1    Action: This pending federal lawsuit titled: Richard William Kollin v.
19   City of Tehachapi, et al.., Case No. 1:18-cv-000617-LJO-JLT
20         2.2    Challenging Party: A Party or Non-Party that challenges the designation
21   of information or items under this Order.
22         2.3    “CONFIDENTIAL” Information or Items: Information (regardless of
23   how it is generated, stored or maintained) or tangible things that qualify for protection
24   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
25   Statement.
26         2.4    Counsel: Counsel of record for the parties to this civil litigation and their
27   support staff.
28

                                                   3
 1         2.5    Designating Party: A Party or Non-Party that designates information or
 2   items that it produces in disclosures or in responses to discovery as
 3   “CONFIDENTIAL.”
 4         2.6    Disclosure or Discovery Material: All items or information, regardless
 5   of the medium or manner in which it is generated, stored, or maintained (including,
 6   among other things, testimony, transcripts, and tangible things), that are produced or
 7   generated in disclosures or responses to discovery in this matter.
 8         2.7    Expert: A person with specialized knowledge or experience in a matter
 9   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
10   expert witness or as a consultant in this Action.
11         2.8    House Counsel: Attorneys other than Counsel (as defined in paragraph
12   2.4) who are employees of a party to this Action. House Counsel does not include
13   Outside Counsel of Record or any other outside counsel.
14         2.9    Non-Party: Any natural person, partnership, corporation, association or
15   other legal entity not named as a Party to this action.
16         2.10 Outside Counsel of Record: Attorneys who are not employees of a party
17   to this Action but are retained to represent or advise a party to this Action and have
18   appeared in this Action on behalf of that party or are affiliated with a law firm that has
19   appeared on behalf of that party, and includes support staff.
20         2.11 Party: Any party to this Action, including all of its officers, directors,
21   boards, departments, divisions, employees, consultants, retained experts, and Outside
22   Counsel of Record (and their support staffs).
23         2.12 Producing Party: A Party or Non-Party that produces Disclosure or
24   Discovery Material in this Action.
25         2.13 Professional Vendors: Persons or entities that provide litigation support
26   services (e.g., photocopying, videotaping, translating, preparing exhibits or
27   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
28   their employees and subcontractors.

                                                  4
 1         2.14 Protected Material: Any Disclosure or Discovery Material that is
 2   designated as “CONFIDENTIAL.”
 3         2.15 Receiving Party: A Party that receives Disclosure or Discovery Material
 4   from a Producing Party.
 5
 6   3.    SCOPE
 7         The protections conferred by this Stipulation and Order cover not only Protected
 8   Material (as defined above), but also (1) any information copied or extracted from
 9   Protected Material; (2) all copies, excerpts, abstracts, summaries, or compilations of
10   Protected Material; and (3) any testimony, conversations, or presentations by Parties
11   or their Counsel that might reveal Protected Material.
12         Any use of Protected Material at trial shall be governed by the orders of the
13   trial judge. This Order does not govern the use of Protected Material at trial.
14
15   4.    DURATION
16         Once a case proceeds to trial, information that was designated as
17   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
18   as an exhibit at trial becomes public and will be presumptively available to all members
19   of the public, including the press, unless compelling reasons supported by specific
20   factual findings to proceed otherwise are made to the trial judge in advance of the trial.
21   See Kamakana, supra, 447 F.3d at 1180-81 (distinguishing “good cause” showing for
22   sealing documents produced in discovery from “compelling reasons” standard when
23   merits-related documents are part of court record). Accordingly, the terms of this
24   protective order do not extend beyond the commencement of the trial as to the
25   Confidential information used or introduced as an exhibit at trial.
26
27   5.    DESIGNATING PROTECTED MATERIAL
28

                                                  5
 1         5.1       Exercise of Restraint and Care in Designating Material for
 2         Protection.
 3         Each Party or Non-Party that designates information or items for protection
 4   under this Order must take care to limit any such designation to specific material that
 5   qualifies under the appropriate standards. The Designating Party must designate for
 6   protection only those parts of material, documents, items or communications that
 7   qualify so that other portions of the material, documents, items or communications for
 8   which protection is not warranted are not swept unjustifiably within the ambit of this
 9   Order.
10         Mass, indiscriminate or routinized designations are prohibited. Designations
11   that are shown to be clearly unjustified or that have been made for an improper purpose
12   (e.g., to unnecessarily encumber the case development process or to impose
13   unnecessary expenses and burdens on other parties) may expose the Designating Party
14   to sanctions.
15         If it comes to a Designating Party’s attention that information or items that it
16   designated for protection do not qualify for protection that Designating Party must
17   promptly notify all other Parties that it is withdrawing the inapplicable designation.
18         5.2       Manner and Timing of Designations. Except as otherwise provided in
19   this Order, or as otherwise stipulated or ordered, Disclosure or Discovery Material that
20   qualifies for protection under this Order must be clearly so designated before the
21   material is disclosed or produced.
22         Designation in conformity with this Order requires:
23         (a) for information in documentary form (e.g., paper or electronic documents,
24   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
25   Producing Party affix at a minimum, the legend “CONFIDENTIAL” or words of a
26   similar effect, and that includes the case name and case number (hereinafter
27   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
28

                                                  6
 1   portion of the material on a page qualifies for protection, the Producing Party also must
 2   clearly identify the protected portion(s) (e.g., by making markings in the margins).
 3         A Party or Non-Party that makes original documents available for inspection
 4   need not designate them for protection until after the inspecting Party has indicated
 5   which documents it would like copied and produced. During the inspection and before
 6   the designation, all of the material made available for inspection shall be deemed
 7   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
 8   copied and produced, the Producing Party must determine which documents, or
 9   portions thereof, qualify for protection under this Order. Then, before producing the
10   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
11   to each page that contains Protected Material. If only a portion of the material on a
12   page qualifies for protection, the Producing Party also must clearly identify the
13   protected portion(s) (e.g., by making appropriate markings in the margins).
14          (b) for testimony given in depositions that the Designating Party identifies the
15   Disclosure or Discovery Material on the record, before the close of the deposition all
16   protected testimony.
17         (c) for information produced in some form other than documentary and for any
18   other tangible items, that the Producing Party affix in a prominent place on the exterior
19   of the container or containers in which the information is stored the legend
20   “CONFIDENTIAL.”         If only a portion or portions of the information warrants
21   protection, the Producing Party shall identify the protected portion(s).
22         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
23   failure to designate qualified information or items does not, standing alone, waive the
24   Designating Party’s right to secure protection under this Order for such material. Upon
25   timely correction of a designation, the Receiving Party must make reasonable efforts
26   to assure that the material is treated in accordance with the provisions of this Order.
27
28   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS

                                                 7
 1         6.1    Timing of Challenges.       Any Party or Non-Party may challenge a
 2   designation of confidentiality at any time consistent with the Court’s Scheduling Order.
 3         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 4   resolution process under Local Rule 37.1 et seq.
 5         6.3    The burden of persuasion in any such challenge proceeding shall be on the
 6   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
 7   to harass or impose unnecessary expenses and burdens on other parties) may expose
 8   the Challenging Party to sanctions. Unless the Designating Party has waived or
 9   withdrawn the confidentiality designation, all parties shall continue to afford the
10   material in question the level of protection to which it is entitled under the Producing
11   Party’s designation until the Court rules on the challenge.
12
13   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
14         7.1    Basic Principles. A Receiving Party may use Protected Material that is
15   disclosed or produced by another Party or by a Non-Party in connection with this
16   Action only for prosecuting, defending or attempting to settle this Action. Such
17   Protected Material may be disclosed only to the categories of persons and under the
18   conditions described in this Order. When the Action has been terminated, a Receiving
19   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
20         Protected Material must be stored and maintained by a Receiving Party at a
21   location and in a secure manner that ensures that access is limited to the persons
22   authorized under this Order.
23         7.2    Disclosure of “CONFIDENTIAL” Information or Items.                  Unless
24   otherwise ordered by the court or permitted in writing by the Designating Party, a
25   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
26   only to:
27
28

                                                 8
 1         (a) The Receiving Party’s Counsel of Record in this Action, as well as employees
 2   of said Counsel of Record to whom it is reasonably necessary to disclose the
 3   information for this Action;
 4         (b) The officers, directors, and employees (including House Counsel) of the
 5   Receiving Party to whom disclosure is reasonably necessary for this Action;
 6         (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
 7   is reasonably necessary for this Action and who have signed the “Acknowledgment
 8   and Agreement to Be Bound” (Exhibit A);
 9         (d) The court and its personnel;
10         (e) Court reporters and their staff;
11         (f) Professional jury or trial consultants, mock jurors, and Professional Vendors
12   to whom disclosure is reasonably necessary for this Action and who have signed the
13   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
14         (g) The author or recipient of a document containing the information or a
15   custodian or other person who otherwise possessed or knew the information;
16         (h) During their depositions, witnesses, and attorneys for witnesses, in the
17   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
18   requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
19   not be permitted to keep any confidential information unless they sign the
20   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
21   by the Designating Party or ordered by the court. Pages of transcribed deposition
22   testimony or exhibits to depositions that reveal Protected Material may be separately
23   bound by the court reporter and may not be disclosed to anyone except as permitted
24   under this Stipulated Protective Order; and
25         (i) Any mediator or settlement officer, and their supporting personnel, mutually
26   agreed upon by any of the parties engaged in settlement discussions and who have
27   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A).
28

                                                   9
 1         7.3.   Counsel making the disclosure to any qualified person described herein
 2   shall retain the original executed copy of the Nondisclosure Agreement until sixty (60)
 3   days after this litigation has become final, including any appellate review, and
 4   monitoring of an injunction. Counsel for the Receiving Party shall maintain all signed
 5   Nondisclosure Agreements and shall produce the original signature page upon
 6   reasonable written notice from opposing counsel. If an issue arises regarding a
 7   purported unauthorized disclosure of Confidential Information, upon noticed motion
 8   of contempt filed by the Designating Party, counsel for the Receiving Party may be
 9   required to file the signed Nondisclosure Agreements, as well as a list of the disclosed
10   materials, in camera with the Court having jurisdiction of the Stipulation.
11
12   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
13         IN OTHER LITIGATION
14         If a Party is served with a subpoena or a court order issued in other litigation that
15   compels disclosure of any information or items designated in this Action as
16   “CONFIDENTIAL,” that Party must:
17         (a) promptly notify in writing the Designating Party. Such notification shall
18   include a copy of the subpoena or court order;
19         (b) promptly notify in writing the party who caused the subpoena or order to
20   issue in the other litigation that some or all of the material covered by the subpoena or
21   order is subject to this Protective Order. Such notification shall include a copy of this
22   Stipulated Protective Order; and
23         (c) cooperate with respect to all reasonable procedures sought to be pursued by
24   the Designating Party whose Protected Material may be affected.
25
26         If the Designating Party timely seeks a Protective Order, the Party served with
27   the subpoena or court order shall not produce any information designated in this action
28   as “CONFIDENTIAL” before a determination by the court from which the subpoena

                                                 10
 1   or order issued, unless the Party has obtained the Designating Party’s permission. The
 2   Designating Party shall bear the burden and expense of seeking protection in that court
 3   of its confidential material and nothing in these provisions should be construed as
 4   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
 5   directive from another court.
 6
 7   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 8         PRODUCED IN THIS LITIGATION
 9         (a) The terms of this Order are applicable to information produced by a Non-
10   Party in this Action and designated as “CONFIDENTIAL.” Such information produced
11   by Non-Parties in connection with this litigation is protected by the remedies and relief
12   provided by this Order. Nothing in these provisions should be construed as prohibiting
13   a Non-Party from seeking additional protections.
14         (b) In the event that a Party is required, by a valid discovery request, to produce
15   a Non-Party’s confidential information in its possession, and the Party is subject to an
16   agreement with the Non-Party not to produce the Non-Party’s confidential information,
17   then the Party shall:
18                (1) promptly notify in writing the Requesting Party and the Non-Party
19   that some or all of the information requested is subject to a confidentiality agreement
20   with a Non-Party;
21                (2)    promptly provide the Non-Party with a copy of the Stipulated
22   Protective Order in this Action, the relevant discovery request(s), and a reasonably
23   specific description of the information requested; and
24                (3) make the information requested available for inspection by the Non-
25   Party, if requested.
26         (c) If the Non-Party fails to seek a protective order from this court within 14
27   days of receiving the notice and accompanying information, the Receiving Party may
28   produce the Non-Party’s confidential information responsive to the discovery request.

                                                11
 1   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
 2   any information in its possession or control that is subject to the confidentiality
 3   agreement with the Non-Party before a determination by the court. Absent a court
 4   order to the contrary, the Non-Party shall bear the burden and expense of seeking
 5   protection in this court of its Protected Material.
 6
 7   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 8         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 9   Protected Material to any person or in any circumstance not authorized under this
10   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
11   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
12   all unauthorized copies of the Protected Material, (c) inform the person or persons to
13   whom unauthorized disclosures were made of all the terms of this Order, and (d)
14   request such person or persons to execute the “Acknowledgment and Agreement to Be
15   Bound” that is attached hereto as Exhibit A.
16
17   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
18         PROTECTED MATERIAL
19         When a Producing Party gives notice to Receiving Parties that certain
20   inadvertently produced material is subject to a claim of privilege or other protection,
21   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
22   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
23   may be established in an e-discovery order that provides for production without prior
24   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
25   parties reach an agreement on the effect of disclosure of a communication or
26   information covered by the attorney-client privilege or work product protection, the
27   parties may incorporate their agreement in the stipulated protective order submitted to
28   the court.

                                                 12
 1
 2   12.   MISCELLANEOUS
 3         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 4   person to seek its modification by the Court in the future.
 5         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 6   Protective Order, no Party waives any right it otherwise would have to object to
 7   disclosing or producing any information or item on any ground not addressed in this
 8   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 9   ground to use in evidence of any of the material covered by this Protective Order.
10         12.3 Filing Protected Material. A Party that seeks to file under seal any
11   Protected Material must comply with Local Rule 79-5 141. Protected Material may
12   only be filed under seal pursuant to a court order authorizing the sealing of the specific
13   Protected Material at issue. If a Party’s request to file Protected Material under seal is
14   denied by the court, then the Receiving Party may file the information in the public
15   record unless otherwise instructed by the court.
16
17   13.   FINAL DISPOSITION
18         After the final disposition of this Action, as defined in paragraph 4, within 30
19   days of a written request by the Designating Party, each Receiving Party must return
20   all Protected Material to the Producing Party or destroy such material. As used in this
21   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
22   summaries, and any other format reproducing or capturing any of the Protected
23   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
24   must submit a written certification to the Producing Party (and, if not the same person
25   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
26   category, where appropriate) all the Protected Material that was returned or destroyed
27   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
28   compilations, summaries or any other format reproducing or capturing any of the

                                                 13
 1   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
 2   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
 3   legal memoranda, correspondence, deposition and trial exhibits,           expert reports,
 4   attorney work product, and consultant and expert work product, even if such materials
 5   contain Protected Material. Any such archival copies that contain or constitute
 6   Protected Material remain subject to this Protective Order as set forth in Section 4
 7   (DURATION).
 8
 9   14.   VIOLATION
10         Any violation of this Order may be punished by appropriate measures including,
11   without limitation, contempt proceedings and/or monetary sanctions.
12   //
13   //
14   //
15   //
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26
27
28

                                                 14
 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2
 3   DATED: April 2, 2019                          THE SEHAT LAW FIRM, P.L.C.
 4
                                                   By: /s/ Cameron Sehat
 5                                                       Cameron Sehat
 6                                                       Attorney for Plaintiff, RICHARD KOLLIN
 7
     DATED: April 2, 2019                          FERGUSON, PRAET & SHERMAN, APC
 8
 9                                                 By: _/s/ Kyle R. Bevan__________________
                                                        KYLE R. BEVAN
10
                                                        Attorney for Defendants, CITY OF
11                                                      TEHACHAPI et al.
12
13                                                            ORDER
14            Based upon the stipulation of counsel and with the corrections made by the Court1, the Court
15   GRANTS the stipulated protective order.
16
17   IT IS SO ORDERED.
18
         Dated:       April 9, 2019                                       /s/ Jennifer L. Thurston
19                                                               UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
     1
26    Counsel are reminded they are practicing in the Eastern District of California and the Local Rules of this district apply.
     As required by the scheduling order (Doc. 44 at 8), counsel SHALL “familiarize themselves with the Federal Rules of
27   Civil Procedure and the Local Rules of Practice of the Eastern District of California, and to keep abreast of any
     amendments thereto. The Court must insist upon compliance with these Rules if it is to efficiently handle its increasing
28   case load and sanctions will be imposed for failure to follow both the Federal Rules of Civil Procedure and the Local
     Rules of Practice for the Eastern District of California.”

                                                                 15
 1                                         EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4         I, _____________________________             [print   or type full      name],     of
 5   __________________________________ [print or type full address], declare under
 6   penalty of perjury that I have read in its entirety and understand the Stipulated
 7   Protective Order that was issued by the United States District Court for the Eastern
 8   District of California on __________________ [date] in the case of Richard William
 9   Kollin v. City of Tehachapi, et al.., Case No. 1:18-cv-000617-LJO-JLT. I agree to
10   comply with and to be bound by all the terms of this Stipulated Protective Order and I
11   understand and acknowledge that failure to so comply could expose me to sanctions
12   and punishment in the nature of contempt. I solemnly promise that I will not disclose
13   in any manner any information or item that is subject to this Stipulated Protective Order
14   to any person or entity except in strict compliance with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court for
16   the Eastern District of California for enforcing the terms of this Stipulated Protective
17   Order, even if such enforcement proceedings occur after termination of this action. I
18   hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23
24   Date: ______________________________________
25   City and State where sworn and signed: _________________________________
26   Printed name: _______________________________
27   Signature: __________________________________
28

                                                 16
